DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24, 2020 was filed after the mailing date of the Application on November 14, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on November 14, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-2, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (European Patent Application Publication EP3287816A1) hereinafter “Chen”.
Regarding claim 1, Chen teaches a millimeter wave security check gate (Chen paragraph [0001]: “The present disclosure generally relates to a technical field of security check, and more particularly to a millimeter wave imaging system for security check to an uncooperative human body”), comprising: 
a gate body (paragraph [0025]: “an inspection channel (as indicated by the arrow in Fig. 1(a))”); and 
a top millimeter wave imaging system (paragraph [0015]: “According to an embodiment, the millimeter wave imaging system may further include transmitting antenna units provided on the top of the inspection channel”), comprising: 
a millimeter wave transceiving antenna array disposed at a top of the gate body (paragraph [0069]: “A plurality of transmitting antennas 500T may be arranged on the top of the inspection channel in various forms”; paragraph [0070]: “Millimeter wave signals transmitted by the transmitting antenna 500T at the top may be received by receiving antenna units in the first millimeter transceiving antenna array 501 and/or receiving antenna units in the second millimeter transceiving antenna array 505, after being scattered. Of course, receiving antenna units may be provided at the top of the inspection channel”), wherein the millimeter wave transceiving antenna array comprises at least one transmitting antenna unit and a plurality of receiving antenna units Each millimeter wave transceiving antenna array may include a plurality of transmitting antenna units and a plurality of receiving antenna units configured to transmit and receive millimeter wave signals”); and 
a millimeter wave signal source connected with the millimeter wave transceiving antenna array (paragraph [0005]: “a millimeter wave transceiver configured to drive the transmitting antenna units and receiving antenna units”).

Regarding claim 2, Chen teaches claimed invention as shown above for the claim 1, Chen further teaches the top millimeter wave imaging system further comprises: 
a beam splitter configured to split a millimeter wave signal emitted by the millimeter wave signal source into a first millimeter wave signal and a second millimeter wave signal, wherein the first millimeter wave signal irradiates a top of an object to be detected within the gate body through the at least one transmitting antenna unit (paragraph [0027]: “For example, each millimeter wave transceiver 103, 107 may generate two millimeter wave signals, in which one millimeter wave signal may be used as a transmission signal to drive the transmitting antenna units to transmit millimeter wave signals; and the other millimeter wave signal may be used as a reference signal (Examiner’s note: two millimeter wave signals in single transmitter imply a beam splitter) to be mixed with millimeter wave signals received by the receiving antenna units, and then millimeter wave holographic data may be obtained by I/Q demodulation”); and 
For example, each millimeter wave transceiver 103, 107 may generate two millimeter wave signals, in which one millimeter wave signal may be used as a transmission signal to drive the transmitting antenna units to transmit millimeter wave signals; and the other millimeter wave signal may be used as a reference signal (Examiner’s note: two millimeter wave signals in single transmitter imply a beam splitter) to be mixed with millimeter wave signals received by the receiving antenna units, and then millimeter wave holographic data may be obtained by I/Q demodulation”).

Regarding claim 5, Chen teaches claimed invention as shown above for the claim 1, Chen further teaches a number of the at least one transmitting antenna unit is one, and the transmitting antenna unit is at a center of a rectangular imaging visual field of the top millimeter wave imaging system (Chen paragraph [0065]: “Furthermore, according to an embodiment of the disclosure, with respect to a same sub-array in the millimeter wave transceiving antenna array, only a single transmitting antenna unit transmits millimeter wave signals”; fig. 1A the antenna arrays 109-1 and 109-2; fig. 2C Transmitting elements in the center of the rectangle corresponding to the limitation in paragraph [0065]; paragraph [0069]: “the transmitting antennas 500T are arranged in a line and located in the middle of the top of the inspection channel”).

Regarding claim 6, Chen teaches claimed invention as shown above for the claim 5, Chen further teaches the plurality of receiving antenna units are arranged along an edge of the rectangular imaging visual field (paragraph [0065]: “the receiving antenna units in the same sub-array may receive the millimeter wave signals all together”; fig. 2c receiving elements arranged along the edge of the rectangular imaging visual field).

Regarding claim 7, Chen teaches claimed invention as shown above for the claim 5, Chen further teaches the plurality of receiving antenna units are arranged in a two-dimensional grid within the rectangular imaging visual field (paragraph [0065]: “the receiving antenna units in the same sub-array may receive the millimeter wave signals all together”; fig. 2b receiving elements arranged in a two-dimensional grid within the rectangular imaging visual field).

Regarding claim 8, Chen teaches claimed invention as shown above for the claim 5, Chen further teaches the plurality of receiving antenna units are arranged randomly within the rectangular imaging visual field (paragraph [0065]: “the receiving antenna units in the same sub-array may receive the millimeter wave signals all together”; fig. 2d receiving elements arranged randomly within the rectangular imaging visual field).

Regarding claim 9, Chen teaches claimed invention as shown above for the claim 1, Chen further teaches  a number of the at least one transmitting antenna unit is with respect to a same sub-array in the millimeter wave transceiving antenna array, only a single transmitting antenna unit transmits millimeter wave signals at one moment, while the other transmitting antenna units do not transmit at the same moment…another set of inspection data may be obtained by switching the transmitting antenna units in the sub-array, until the scan of all transmitting antenna units in the sub-array is accomplished”).

Regarding claim 10, Chen teaches claimed invention as shown above for the claim 9, Chen further teaches the plurality of transmitting antenna units are arranged along two parallel edges of a rectangular imaging visual field of the top millimeter wave imaging system, and the plurality of receiving antenna units are arranged along another two parallel edges of the rectangular imaging visual field of the top millimeter wave imaging system (paragraph [0068-0070]: “As shown in Fig. 5, in the embodiment, there are transmitting antennas 500T provided on the top of the inspection channel, besides a first millimeter wave transceiving antenna array 501 and a second millimeter wave transceiving antenna array 505 respectively set at both sides of the inspection channel. The first millimeter wave transceiving antenna array 501 and the second millimeter wave transceiving antenna array 505, for example, may be configured as foregoing described. The transmitting antennas 500T at the top may irradiate a person under inspection from the top, thereby achieving more complete irradiation on the person under inspection.
As shown in Fig. 5, in the embodiment, there are transmitting antennas 500T provided on the top of the inspection channel, besides a first millimeter wave transceiving antenna array 501 and a second millimeter wave transceiving antenna array 505 respectively set at both sides of the inspection channel. The first millimeter wave transceiving antenna array 501 and the second millimeter wave transceiving antenna array 505, for example, may be configured as foregoing described. The transmitting antennas 500T at the top may irradiate a person under inspection from the top, thereby achieving more complete irradiation on the person under inspection.
Millimeter wave signals transmitted by the transmitting antenna 500T at the top may be received by receiving antenna units in the first millimeter transceiving antenna array 501 and/or receiving antenna units in the second millimeter transceiving antenna array 505, after being scattered. Of course, receiving antenna units may be provided at the top of the inspection channel”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cahn et al. (U.S. Patent 6486828B1) hereinafter Cahn.
Regarding claim 3, Chen teaches claimed invention as shown above for the claim 2, Chen further teaches the demodulator simultaneously receives the second millimeter wave signals that are reflected by the top of the object to be detected and received by the plurality of receiving antenna units as the measurement signals, and then demodulates the measurement signals (Chen paragraph [0027-0029]: “For example, each millimeter wave transceiver 103, 107 may generate two millimeter wave signals, in which one millimeter wave signal may be used as a transmission signal to drive the transmitting antenna units to transmit millimeter wave signals; and the other millimeter wave signal may be used as a reference signal to be mixed with millimeter wave signals received by the receiving antenna units, and then millimeter wave holographic data may be obtained by I/Q demodulation.
In the embodiment, the millimeter wave transceivers 103, 107 may be respectively provided at the back sides of the corresponding millimeter wave transceiving antenna arrays 101, 105. It is to be understood that the millimeter wave transceivers 103, 107 may be provided at different positions and may even be separated from the corresponding millimeter wave transceiving antenna arrays 101, 105. Furthermore, the embodiment is not limited to individually provide a corresponding millimeter wave transceiver for each millimeter wave transceiving antenna array. Instead, a centralized millimeter wave transceiver may be provided.
The millimeter wave transceiving antenna arrays may transmit millimeter waves to irradiate a person under inspection when the person is passing through the inspection channel, and receive the millimeter waves back from the person under inspection (e.g. scattered by the person). Then the inspection data (e.g. the foregoing millimeter wave holographic data) of the person under inspection may be obtained based on the received millimeter waves. The obtained inspection data may be transmitted to a data processing device 111 via a wired (e.g. cable) or a wireless (e.g. WiFi) way. The data processing device 111 may process the received inspection data (e.g. by a back-propagation algorithm) to obtain body surface images in different perspectives of the person under inspection when the person is passing through the inspection channel, so as to realize automatic alarm about suspicious objects by utilizing an automatic recognition (ATR) algorithm”).
Chen does not teach the demodulator is a multi-channel demodulator.
Cahn teaches the demodulator is a multi-channel demodulator (Cahn column 6 lines 55-56: “signals 62 are passed to a multi-channel data demodulator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the millimeter wave security check gate of Chen the multi-channel demodulator as taught by Cahn since the claimed invention is 

Regarding claim 4, Chen teaches claimed invention as shown above for the claim 1, Chen further teaches the millimeter wave signal source emits a millimeter wave signal through the at least one transmitting antenna unit, and the millimeter wave signal is to irradiate a top of an object to be detected within the gate body (Chen paragraph [0028-0029]: “In the embodiment, the millimeter wave transceivers 103, 107 may be respectively provided at the back sides of the corresponding millimeter wave transceiving antenna arrays 101, 105. It is to be understood that the millimeter wave transceivers 103, 107 may be provided at different positions and may even be separated from the corresponding millimeter wave transceiving antenna arrays 101, 105. Furthermore, the embodiment is not limited to individually provide a corresponding millimeter wave transceiver for each millimeter wave transceiving antenna array. Instead, a centralized millimeter wave transceiver may be provided.
The millimeter wave transceiving antenna arrays may transmit millimeter waves to irradiate a person under inspection when the person is passing through the inspection channel, and receive the millimeter waves back from the person under inspection (e.g. scattered by the person). Then the inspection data (e.g. the foregoing millimeter wave holographic data) of the person under inspection may be obtained based on the received millimeter waves. The obtained inspection data may be transmitted to a data processing device 111 via a wired (e.g. cable) or a wireless (e.g. WiFi) way. The data processing device 111 may process the received inspection data (e.g. by a back-propagation algorithm) to obtain body surface images in different perspectives of the person under inspection when the person is passing through the inspection channel, so as to realize automatic alarm about suspicious objects by utilizing an automatic recognition (ATR) algorithm”)); and the top millimeter wave imaging system simultaneously receive millimeter wave signals that are reflected by the top of the object (paragraph [0015]: “According to an embodiment, the millimeter wave imaging system may further include transmitting antenna units provided on the top of the inspection channel”; paragraph [0069]: “A plurality of transmitting antennas 500T may be arranged on the top of the inspection channel in various forms”; paragraph [0070]: “Millimeter wave signals transmitted by the transmitting antenna 500T at the top may be received by receiving antenna units in the first millimeter transceiving antenna array 501 and/or receiving antenna units in the second millimeter transceiving antenna array 505, after being scattered. Of course, receiving antenna units may be provided at the top of the inspection channel”).
Chen does not teach the millimeter wave imaging system further comprises a multi-channel analog-to-digital converter to simultaneously receive millimeter wave 
Cahn teaches the millimeter wave imaging system further comprises a multi-channel analog-to-digital converter to simultaneously receive millimeter wave signals that are reflected by the object to be detected and received by the plurality of receiving antenna units (Cahn column 6 lines 45-47: “The signals are then digitized in analog-to-digital converters (ADC) 48”), and to perform an analog-to-digital conversion to obtain strength information of the millimeter wave signals (Cahn column 7 lines 65-67-column 7 lines 1-2: “the received signal has been sampled and quantized by the analog-to-digital converter (ADC) 48. The quantized samples, of the complex form I+jQ, are multiplied by the complex weights 50, 52, 54, 56 and summed to give the output 62 of the array 40”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the millimeter wave security check gate of Chen the multi-channel analog-to-digital converter to simultaneously receive millimeter wave signals that are reflected by the object to be detected and received by the plurality of receiving antenna units, and to perform an analog-to-digital conversion to obtain strength information of the millimeter wave signals as taught by Cahn since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the millimeter wave security check gate of Chen, it is within the capabilities of one .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qi et al. (U.S. Patent Application Publication 2019/0391531A1) teaches a human body security check system and method based on millimeter wave holographic three-dimensional imaging;
Qi et al. (U.S. Patent Application Publication 2019/0004171A1) teaches a millimeter wave holographic three-dimensional imaging detection system and method;
Lovberg et al. (U.S. Patent Application Publication 2006/0017605A1) teaches a millimeter wave portal imaging system;
Coward et al. (U.S. Patent Application Publication 2005/0168376A1) teaches a millimeter wave illumination source;
Zhao et al. (U.S. Patent Application Publication 2019/0187327A1) teaches a millimeter wave imaging-based omni-directional security detection system;
Brown et al. (U.S. Patent Application Publication 2013/0100774A1) teaches a system for determining the distance from and the direction to an object;
Moulder et al. (U.S. Patent Application Publication 2017/0227636A1) teaches a methods and systems for near-field microwave imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648